Citation Nr: 0210848	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for chronic 
obstructive pulmonary disease and asthma will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1999 and June 2000 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in February 2002 and was Remanded 
for the purpose of affording the veteran a Board hearing at 
the RO in May 2002.

The Board is undertaking additional development on the issue 
of entitlement to service connection for chronic obstructive 
pulmonary disease and asthma pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the veteran 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

The veteran suffers from bilateral hearing loss and tinnitus 
which are related to his period of active military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  Tinnitus was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  In light of the following decision, there is no 
prejudice to the veteran by the Board proceeding with 
appellate review at this time without action to comply with 
the additional notice/development provisions of this new 
legislation.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for any complaints or 
treatment involving hearing loss or tinnitus.  The veteran's 
May 1952 service separation examination demonstrated that 
whisper testing was 15/15 bilaterally.

At an August 2001 VA audiological examination, the examiner 
summarized the veteran's medical history relating to hearing 
loss and tinnitus.  The diagnosis included bilateral high-
frequency sensorineural hearing loss and the presence of 
bilateral tinnitus.  The VA audiologist stated that the most 
likely etiology for the hearing loss and tinnitus was noise 
exposure.

The claims file contains statements from the veteran's 
relatives essentially verifying the assertions made by the 
veteran at his RO and Board hearings regarding noise exposure 
during service and hearing difficulties encountered shortly 
after service.

While there is no evidence of hearing loss and tinnitus 
during service, the lack of any evidence that the veteran 
exhibited hearing loss during service is not necessarily 
fatal to his claim.  The laws and regulations do not require 
inservice complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Board notes that 
the August 2001 VA audiologist, after a review of the 
veteran's claims file, indicated that the most likely 
etiology for the veteran's hearing loss and tinnitus was 
noise exposure.  Further, while recognizing that the veteran 
had "civilian noise exposure," the audiologist did note the 
veteran's "significant history of military noise exposure 
around anti-aircraft Naval guns without hearing protection."  
Noise exposure during service and hearing difficulties 
encountered by the veteran after service have been at least 
partially verified by lay statements in the claims file.

The Board acknowledges that the August 2001 VA audiologist's 
opinion was equivocal, and a reasonable doubt does exist as 
to the relationship of such hearing loss and tinnitus to 
service.  However, by law, all such doubt must be resolved in 
the veteran's favor.  38 C.F.R. § 3.102.  Accordingly, 
service connection for bilateral hearing loss and tinnitus is 
warranted.

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

